DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 2 must be shown or the feature(s) canceled from the claim(s) (i.e. the drawings do not show a suede covering that “encloses the entire arch-support foot bed, heel pad and memory foam foot pad”; the drawings only appear to illustrate the suede covering as being disposed on top of the memory foam foot pad and heel pad and arch-support foot bed).  
Further, the drawings only show the configuration of the orthopedic appliance within a shoe in Fig. 4, which shows an outsole that has a forefoot outsole and a heel outsole that appear to be integrally formed with one another.  Therefore, the subject matter of claims 10 and 13 appears to not be shown in the drawings because, while a forefoot outsole 403 and a heel outsole 404 are labeled in Fig. 4, these do not appear to be “separate”, as claimed.  Alternatively, if Applicant’s position is that the forefoot outsole and the heel outsole are separate in the sense that they are integrally attached, yet separated from one another by the visible groove in the center of the shoe in Fig. 4, then Examiner notes that the drawings do not show the subject matter of claims 11 and 14, which state that the shoe has only one outsole (i.e. since the drawings show that there is a forefoot outsole and a heel outsole, then there are two outsoles).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 10 and 13 each recite “wherein the shoe has only one outsole”.  This limitation is not recited anywhere in the written Specification.
Claim Objections
Claim 19 is objected to because of the following informalities:  there is no period at the end of claim 19, and Examiner suggests adding a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 12, 13 and 15-19 (and claims 11 and 14 at least due to dependency from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant recites “the bottom” which lacks clear antecedent basis in the claim.  Correction is required.  Examiner suggests reciting “a bottom” to correct the issue.  Examiner notes that claims 6-8 contain the same issue, are likewise indefinite, and similar suggestions for correction are made therefor.
Regarding claim 9, Applicant recites “[t]he orthopedic appliance of claim 1 further comprising: a shoe containing said orthopedic appliance”.  This language is confusing because it appears to be reciting that the orthopedic appliance comprises the shoe, but Examiner notes that the same issue is present in claim 12, and is likewise indefinite, and similar suggestions are made therefor, for correction.
Regarding claim 10, Applicant recites “wherein the shoe has a separate forefoot outsole and a heel outsole”.  It is unclear if the claim intends for the forefoot outsole to be separate from the heel outsole, or the forefoot outsole is being recited as being “separate” from some other structure.  Correction is required.  For purposes of examination, the claim is being interpreted as “wherein the shoe has a forefoot outsole and a heel outsole, wherein the forefoot outsole and the heel outsole are separate from one another”.  Examiner notes that claim 13 contains the same issue, is likewise indefinite, and similar suggestions for correction are made therefor.
Regarding claim 15, Applicant recites the limitation “the top” which lacks antecedent basis in the claim.  Correction is required.  Examiner suggests “a top”.
Regarding claims 16-19, Applicant recites “said material”.  Claim 15, from which each of claims 16-19 depend, positively recites “at least one material”, implying there 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17 and 19, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crates (US 2007/0234592), as evidenced by NPL document to “Toray - ULTRASUEDE®” URL= https://www.ultrasuede.us/applications/industiral.html.
Regarding independent claim 15, Crates discloses an orthopedic appliance (orthotic device #100 is a type of an orthopedic appliance; see Fig. 3) comprising: a soft stretchy suede textile (covering layer #320 can include ULTRASUEDE®, which is a 
Regarding claim 17, Crates discloses that said material comprises an impact absorbing material (Para. 0027 discloses that cushioning layer #330 is configured to provide degrees of vibration dampening and/or impact absorption).
Regarding claim 19, Crates discloses that said material comprises a resilient shock absorbing material (Para. 0027 discloses that the material of cushioning layer #330 can absorb impact, wherein “impact” is a type of “shock” and be compressible, flexible and elastic; Para. 0027 discloses specifically PORON and EVA materials, each of which are resilient and shock absorbing at least to some degree).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9 and 11 (claims 9 and 11 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pyle et al. (hereinafter “Pyle”) (USPN 6,038,790) in view of Jennings (US 2013/0167281) and Crates, and as evidenced by Koh et al. (hereinafter referred to as “Koh”, USPN 5,946,825), which Pyle incorporates into its disclosure by reference (Col. 2, Lines 36-41 of Pyle).
Regarding independent claim 1, Pyle discloses an orthopedic appliance (combination of layers #22, #16, #18, #42B/H and #44B/H constitutes an overall orthopedic appliance; Fig. 4 shows exploded view) comprising: an arch-support foot bed (combination of midsole #18 and insole #16 define an overall arch-support foot bed) made of energy returning foam (Col. 3, Lines 8-10 of Pyle disclose an example of ethylene vinyl acetate (EVA) for the material of midsole #18 (i.e. part of arch-support foot bed), which is a type of energy returning foam); a heel pad (heel insole pad #30H is a heel pad) made of an impact absorbing material (Col. 2, Lines 53-54 disclose pad #30H is formed of a soft polyether type polyurethane, which is a type of impact absorbing material) inlaid in said arch-support foot bed (heel insole pad #30H is configured to be received within upper recess #38H of the midsole #18 (i.e. part of arch-support foot bed)); a memory foam foot pad (cushioning layer #22B is a foot pad; Pyle discloses that it may be formed from polyether polyurethane, such as the material described in US Application Ser. No. 08/792,873 (Col. 2, Lines 36-41 of Pyle), which corresponds to USPN 5,946,825 to Koh; Koh discloses that the material may be a slow recovery polyurethane foam (Col. 6, Lines 32-43 of Koh); while Koh does not disclose the specific term “memory foam”, its disclosed foam’s description is equivalent to that of memory foam, as is known in the art) resting on top of said arch-support foot bed and heel pad (see Fig. 4, which shows that the layer #22B would be located above (i.e. on top) of the insole #16 and midsole #18 (i.e. collectively, the arch-support foot bed) and 
Jennings teaches that it is a known concept to form a midsole from an antimicrobial material (Para. 0059 of Jennings).
Crates teaches a sole component for footwear that has a top layer (#320) that can be formed from ULTRASUEDE® (Para. 0026 of Crates), which is a known comfortable material for footwear soles.
Pyle, Jennings and Crates all disclose features known in the art pertaining to footwear soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have configured the midsole #18 (i.e. part of the arch-support foot bed) to be anti-microbial, as taught by Jennings, in order to better prevent the proliferation of microorganisms within the sole, and it would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used ULTRASUEDE® (as taught by Crates) as the cloth material of choice for cloth layer #22A in order to provide a known comfortable surface for the foot of the wearer that dons the shoe of Pyle.  As a result of the modification, the modified device of Pyle would involve the energy returning foam of the midsole to have an anti-microbial characteristic (via Jennings), and the cloth layer #22A would be a suede covering, utilizing ULTRASUEDE® (via Crates).
Regarding claim 5, the modified device of Pyle (i.e. Pyle in view of Jennings and Crates, as explained above) is disclosed such that it further comprises a forefoot pad 
Regarding claim 7, the modified device of Pyle (i.e. Pyle in view of Jennings and Crates, as explained above) is disclosed such that it further comprises a lower heel pad (#44H; Fig. 4 of Pyle) made of a resilient shock absorbing material (cushions #44 are made of polyether polyurethane (Col. 3, Lines 33-34 of Pyle), which has a degree of resilience and shock absorption capability) embedded on the bottom of the arch-support foot bed (see Fig. 4 of Pyle, wherein cushion #44H is embedded within lower recess #40H of midsole #18 (i.e. part of arch-support foot bed)).
Regarding claim 9, the modified device of Pyle (i.e. Pyle in view of Jennings and Crates, as explained above) is disclosed such that it further comprises a shoe (shoe #10; Fig. 3) containing said orthopedic appliance (shoe #10 of Fig. 3 contains the combination of layers #22, #16, #18, #42B/H and #44B/H, which, as noted above, constitutes the overall orthopedic appliance) wherein: said shoe possesses a forefoot outsole pad (transparent cover #46B is a forefoot outsole pad, inasmuch as the forefoot outsole pad has been defined in the claim) made of a resilient shock absorbing material (Col. 3, Lines 45-47 describe rubber materials for the covers #46, wherein rubber materials have a degree of resilience and shock absorption capability); and said shoe possesses a heel outsole pad (transparent cover #46H is a heel outsole pad, inasmuch as the heel outsole pad has been defined in the claim) made of a resilient shock 
Regarding claim 11, the modified device of Pyle (i.e. Pyle in view of Jennings and Crates, as explained above) is disclosed such that the shoe has only one outsole (outsole #20 is the only outsole; Figs. 3 and 4 of Pyle).
Claims 2, 6, 8, 12 and 14 (claims 12 and 14 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pyle in view of Jennings and Crates (and as evidenced by Koh) as applied to claim 1 above, and further in view of EITHER of Polcek (US 2005/0132611) OR Scheinhaus et al. (hereinafter “Scheinhaus”) (USPN 4,200,997).
Regarding claim 2, the modified device of Pyle (i.e. Pyle in view of Jennings and Crates, and as evidenced by Koh, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, but does not teach that said suede covering encloses the entire arch-support foot bed, heel pad, and memory foam foot pad.
Polcek teaches a shoe cushion system, wherein the insole and midsole can be wrapped together with a single fabric (Para. 0055 of Polcek) to achieve a different look for the footwear.
Scheinhaus teaches a footwear article with an appearance cover that “encloses” the insole and midsole (claim 18 of Scheinhaus; Col. 3, Lines 6-11 of Scheinhaus).
Modified Pyle, Polcek and Scheinhaus all teach analogous inventions in the field of footwear soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have wrapped all the 
Regarding claim 6, the modified device of Pyle (i.e. Pyle in view of Jennings, Crates and EITHER of Polcek OR Scheinhaus, as explained above) is disclosed such that it further comprises a forefoot pad (#44B; Fig. 4 of Pyle) made of a resilient shock absorbing material (cushions #44 are made of polyether polyurethane (Col. 3, Lines 33-34 of Pyle), which has a degree of resilience and shock absorption capability) embedded on the bottom of the arch-support foot bed (see Fig. 4 of Pyle, wherein cushion #44B is embedded within lower recess #40B of midsole #18 (i.e. part of arch-support foot bed)).
Regarding claim 8, the modified device of Pyle (i.e. Pyle in view of Jennings, Crates and EITHER of Polcek OR Scheinhaus, as explained above) is disclosed such that it further comprises a lower heel pad (#44H; Fig. 4 of Pyle) made of a resilient shock absorbing material (cushions #44 are made of polyether polyurethane (Col. 3, Lines 33-34 of Pyle), which has a degree of resilience and shock absorption capability) embedded on the bottom of the arch-support foot bed (see Fig. 4 of Pyle, wherein cushion #44H is embedded within lower recess #40H of midsole #18 (i.e. part of arch-support foot bed)).
EITHER of Polcek OR Scheinhaus, as explained above) is disclosed such that it further comprises a shoe (shoe #10; Fig. 3) containing said orthopedic appliance (shoe #10 of Fig. 3 contains the combination of layers #22, #16, #18, #42B/H and #44B/H, which, as noted above, constitutes the overall orthopedic appliance) wherein: said shoe possesses a forefoot outsole pad (transparent cover #46B is a forefoot outsole pad, inasmuch as the forefoot outsole pad has been defined in the claim) made of a resilient shock absorbing material (Col. 3, Lines 45-47 describe rubber materials for the covers #46, wherein rubber materials have a degree of resilience and shock absorption capability); and said shoe possesses a heel outsole pad (transparent cover #46H is a heel outsole pad, inasmuch as the heel outsole pad has been defined in the claim) made of a resilient shock absorbing material (Col. 3, Lines 45-47 describe rubber materials for the covers #46, wherein rubber materials have a degree of resilience and shock absorption capability).
Regarding claim 14, the modified device of Pyle (i.e. Pyle in view of Jennings, Crates and EITHER of Polcek OR Scheinhaus, as explained above) is disclosed such that the shoe has only one outsole (outsole #20 is the only outsole; Figs. 3 and 4 of Pyle).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pyle in view of Jennings and Crates (and as evidenced by Koh) as applied to claim 1 above, and further in view of Fox et al. (hereinafter “Fox”) (US 2011/0277348).
Regarding claim 3, the modified device of Pyle (i.e. Pyle in view of Jennings and Crates, and as evidenced by Koh, as explained with respect to independent claim 1 
Fox teaches an insole with a heel pad #40, wherein the heel pad #40 is formed from PORON XRD®, which provides for a high amount of rebound when walking (Para. 0035 of Fox).
Modified Pyle and Fox teach analogous inventions in the field of shoe soles with heel pads.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the material PORON XRD® taught by Fox as the material of choice for the insole heel pad #30H of Pyle in order to provide a known material that can enable the heel pad to give a high rebound when walking, as taught by Fox.  As a result of the modification, the insole heel pad #30H (i.e. heel pad) of modified Pyle would be formed from PORON XRD®, which Applicant discloses is an impact absorbing material with a density of 16-28 lbs/ft³, and a compression set percentage of under 10% (see Para. 0008 of Applicant’s Specification, as filed).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pyle in view of Jennings, Crates and EITHER of Polcek OR Scheinhaus (and as evidenced by Koh) as applied to claims 1 and 2 above, and further in view of Fox.
Regarding claim 4, the modified device of Pyle (i.e. Pyle in view of Jennings, Crates and EITHER of Polcek OR Scheinhaus, as explained with respect to claim 2 above) is disclosed to teach all the limitations of claims 1 and 2, as set forth above, and 
Fox teaches an insole with a heel pad #40, wherein the heel pad #40 is formed from PORON XRD®, which provides for a high amount of rebound when walking (Para. 0035 of Fox).
Modified Pyle and Fox teach analogous inventions in the field of shoe soles with heel pads.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the material PORON XRD® taught by Fox as the material of choice for the insole heel pad #30H of Pyle in order to provide a known material that can enable the heel pad to give a high rebound when walking, as taught by Fox.  As a result of the modification, the insole heel pad #30H (i.e. heel pad) of modified Pyle would be formed from PORON XRD®, which Applicant discloses is an impact absorbing material with a density of 16-28 lbs/ft³, and a compression set percentage of under 10% (see Para. 0008 of Applicant’s Specification, as filed).
Claim 10, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Pyle in view of Jennings and Crates (and as evidenced by Koh) as applied to claims 1 and 9 above, and further in view of Bruce et al. (hereinafter “Bruce”) (US 2014/0075778).
Regarding claim 10, the modified device of Pyle (i.e. Pyle in view of Jennings and Crates, and as evidenced by Koh, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claims 1 and 9, as set forth above, but 
Bruce teaches a shoe with an outsole that is formed from two distinct and separate outsole pieces (forefoot outsole component #1010 and rearfoot outsole component #1062; Figs. 10A-10C of Bruce; Paras. 0045 and 0105 of Bruce).
Modified Pyle and Bruce teach analogous inventions in the field of outsoles in shoes.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the one piece outsole of Pyle out for the separated, multi-component outsole of Bruce for a variety of reasons, including (but not limited to) providing the shoe with a reduced amount of outsole material in the risen arch area where contact with the ground would be less likely to occur and extra traction would not be as needed, and further to improve the flexibility of the sole in between the two outsole component pieces (i.e. the shoe sole, overall, would gain flexibility by reducing the amount of the more-rigid outsole material at the arch).
Claim 13, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Pyle in view of Jennings, Crates and EITHER of Polcek OR Scheinhaus (and as evidenced by Koh) as applied to claims 1, 2 and 12 above, and further in view of Bruce.
Regarding claim 13, the modified device of Pyle (i.e. Pyle in view of Jennings, Crates and EITHER of Polcek OR Scheinhaus, as explained with respect to claim 12 above) is disclosed to teach all the limitations of claims 1, 2 and 12, as set forth above, 
Bruce teaches a shoe with an outsole that is formed from two distinct and separate outsole pieces (forefoot outsole component #1010 and rearfoot outsole component #1062; Figs. 10A-10C of Bruce; Paras. 0045 and 0105 of Bruce).
Modified Pyle and Bruce teach analogous inventions in the field of outsoles in shoes.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the one piece outsole of Pyle out for the separated, multi-component outsole of Bruce for a variety of reasons, including (but not limited to) providing the shoe with a reduced amount of outsole material in the risen arch area where contact with the ground would be less likely to occur and extra traction would not be as needed, and further to improve the flexibility of the sole in between the two outsole component pieces (i.e. the shoe sole, overall, would gain flexibility by reducing the amount of the more-rigid outsole material at the arch).
Claim 16, as best as can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Crates as applied to claim 15 above, and further in view of Washkuhn (USPN 4,533,351).
Regarding claim 16, Crates teaches all the limitations of claim 15, as set forth above, and further teaches that said material comprises energy returning foam (Para. 0027 teaches cushioning layer can be formed of various foams), but is silent as to whether the energy returning foam is anti-microbial.

Crates and Washkuhn teach analogous inventions in the field of footwear soles of foam material.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have treated at least the cushioning layer #330 of Crates with an antimicrobial agent to inhibit the growth of bacteria and fungi so as to aid in the prevention and treatment of microbial infections such as athlete’s foot, as taught by Washkuhn (Col. 1, Lines 6-10 of Washkuhn).
Claim 18, as best as can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Crates as applied to claim 15 above, and further in view of Koh (USPN 5,946,825).
Regarding claim 18, Crates teaches all the limitations of claim 15, as set forth above, and further teaches that said material comprises foam (Para. 0027 teaches cushioning layer can be formed of various foams), but is silent as to whether the foam is memory foam.
Koh teaches an inner sole of a shoe that includes a layer formed of slow recovery polyurethane foam that is formulated to compress under pressure from a wearer's foot and to recover to its uncompressed thickness in about five to ten seconds after the pressure is removed, and more preferably in about seven seconds after the pressure is removed (Col. 6, Lines 31-40 of Koh).  While Koh does not disclose the 
Crates and Koh teach analogous inventions in the field of footwear soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the slow recovery polyurethane foam (i.e. a type of memory foam) of Koh as the foam of choice for the cushioning layer of Crates in order to provide a comfortable material that can cushion the wearer’s foot, as desired by Crates, and further since the use of memory foam in footwear soles is very well known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones (US 2018/0008001) - teaches a shoe sole with multiple layers, including distinct forefoot and heel pads
Feldman (US 2014/0259752) - teaches a sole with forefoot and heel pads that can be formed from PORON XRD®, disposed on a bottom of an arch-support foot bed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732